Citation Nr: 0401670	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  01-02 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a kidney disorder 
as secondary to hypertension.  

2.  Entitlement to service connection for diabetes mellitus. 

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a pulmonary 
disorder, to include sarcoidosis.  

4.  Entitlement to service connection for arthritis of the 
knees. 

5.  Entitlement to an increased (compensable) rating for 
sinusitis.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1961 to January 
1983.   

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Offices in Waco Texas (hereinafter RO).  
 

REMAND

The Board initially will clarify the procedural posture of 
this case, which has been characterized on the title page in 
a different manner than was done by the RO.  First with 
respect to the claims for service connection for a kidney 
disorder and diabetes mellitus, the RO determined that that 
these claims had been the product of a "final" rating 
decision because, in short, the veteran's statement dated 
February 19, 1997, did not specify which of the issues denied 
by the RO in July 1996 and January 1997 rating decisions that 
he wished to appeal.  However, the Board's reading of the 
veteran's February 19, 1997, statement, particularly in light 
of additional correspondence from the veteran and testimony 
presented at two hearings, is that the veteran intended to 
appeal all of the issues denied by the RO in its July 1996 
and January 1997 decisions.  As such, the Board finds that 
the veteran has been continuously prosecuting his claims with 
respect to the issue of entitlement to service connection for 
a kidney disorder as secondary to hypertension and diabetes 
since March 1996 (see VA Form 21-4138 dated March 15, 1996).  
As there is no other "final" rating decision addressing 
these issues, the veteran need not submit new and material 
evidence to reopen these claims, and the RO upon remand will 
be instructed to adjudicate these claims accordingly in order 
to ensure due process to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  

With regard to the issue not addressed in a statement of the 
case or supplemental statement of the case, entitlement to an 
increased rating for sinusitis, the U.S. Court of Appeals for 
Veterans Claims held in Manlincon v. West, 12 Vet. App. 238 
(1999), that when a notice of disagreement is filed, the 
Board should remand, rather than refer, the issue to the RO 
for the issuance of a statement of the case.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  Accordingly, as the 
veteran filed a notice of disagreement in May 2002 with 
respect to the denial of his claim for an increased rating 
for sinusitis by rating decision in March 2002, the RO upon 
remand will be asked to prepare a statement of the case 
addressing this issue.  (The Board notes in this regard that 
the RO prepared another rating decision, rather than a 
statement of the case, addressing this issue in July 2002.) 

The Board also notes for the purpose of explanation that 
while the issue of entitlement to service connection for 
arthritis of the knees has been addressed in previous final 
rating decisions, review of the May 1999 rating decision 
prepared by the RO indicates that it was determined that new 
and material evidence had been presented in connection with 
this claim.  As such, this issue was characterized accurately 
by the RO.  In addition, as the RO included cardiomegaly as 
part of the service-connected disability attributable to 
hypertensive heart disease (see March 2003 rating decision), 
the claim for service connection for cardiomegaly has been 
rendered moot. 

Finally, review of the evidence of record indicates that the 
veteran's complete service medical records may not have been 
obtained.  To this end, the veteran submitted copies of 
service medical records dated from June 1961 to June 1966 in 
February 1998.  The original service medical records 
contained in the claims file date from July 1966.  The 
veteran indicated when he submitted the copies of the service 
medical records in February 1998 that these were not all of 
the service medical records from this period of service, and 
he has contended that the RO has not considered all of his 
service medical records in its adjudication of the claims at 
issue.  As such, the RO upon remand will be requested to 
determine if there are additional service medical records 
available, and obtain any such records.  Also, in light of 
the need for the additional development discussed above, and 
in order to fulfill the duty to assist the veteran, the Board 
will also request that the veteran be afforded an appropriate 
examination to determine if there is an etiologic 
relationship between his service connected hypertension and a 
kidney disorder.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part. 

1.  The RO is to review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) are fully complied with.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).   
This should include contacting the 
National Personnel Records Center (NPRC), 
or any other appropriate agency, and 
request the veteran's complete service 
medical records.  Specific efforts should 
be undertaken to determine if there are 
any additional service medical records 
available for the period from July 1961 
to July 1966.  If no additional service 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.  If the 
efforts to obtain the additional service 
medical records are unsuccessful, the 
veteran should be given the opportunity 
to respond, by independently attempting 
to obtain any additional records; and/or 
submitting additional copies of service 
medical records he may have in his 
possession or any alternative evidence, 
in accordance with Hayre v. West, 188 
F.3d 1327 (1999).

2.  The veteran is to be provided an 
appropriate VA examination to determine 
if there is an etiologic relationship 
between his service-connected 
hypertension and a kidney disorder, to 
include by way of aggravation.  [By 
"aggravation" it is meant additional 
kidney disability caused by the service-
connected hypertension.]  Send the claims 
folder to the examiner for review, and 
the examiner should use the language 
"unlikely," "as likely as not" or 
"likely" in rendering this opinion.  
(The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.) 

3.  Thereafter, to the extent that the 
adjudication of the application to reopen 
the claim for service connection for a 
pulmonary disorder, or the claims for 
service connection for a kidney disorder, 
diabetes mellitus or arthritis of the 
knees remains adverse to the veteran, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken in 
connection with these claims for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the evidence 
obtained pursuant to the development 
requested above and the VCAA.  An 
appropriate period of time should be 
allowed for response.

4.  The regional office should, to the 
extent the claim is not granted in full, 
issue a statement of the case with respect 
to the issue of entitlement to an 
increased rating for sinusitis.  The 
regional office must review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) with 
respect to this issue is fully complied 
with and satisfied.  The veteran and his 
representative are hereby notified that 
following the statement of the case 
concerning the issue of entitlement to an 
increased rating for sinusitis, the 
veteran must perfect a timely substantive 
appeal if he desires appellate review of 
this issue by the Board.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302 
(2002). 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




